                                         Case 3:19-cv-06462-EMC Document 180 Filed 09/01/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CHRISTOPHER JAMES, et al.,                        Case No. 19-cv-06462-EMC
                                   8                   Plaintiffs,
                                                                                           ORDER GRANTING UBER’S MOTION
                                   9             v.                                        TO CONTINUE SUMMARY
                                                                                           JUDGMENT DEADLINES
                                  10     UBER TECHNOLOGIES INC.,
                                                                                           Docket No. 178
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Pending before the Court is Defendant Uber Technologies, Inc.’s administrative motion to
                                  15   continue the briefing deadlines on Plaintiffs’ summary judgment motion. Having considered
                                  16   Defendant’s motion, any papers filed in opposition, all supporting documents and pleadings of
                                  17   record, and good cause appearing, the Court hereby orders:
                                  18         The parties are to distribute the class notice on or before September 10, 2021;
                                  19         Defendant’s opposition and cross-motion for summary judgment is due November 11,
                                  20          2021;
                                  21         Plaintiff’s reply and opposition to Defendant’s cross-motion is due December 16, 2021;
                                  22         Defendant’s final reply is due January 13, 2022; and
                                  23         The hearing on all motions is set for February 3, 2022.
                                  24          IT IS SO ORDERED.
                                  25   Dated: September 1, 2021
                                  26

                                  27                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                  28                                                    United States District Judge
